DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S101, S102, S103, S104, S105, S106, S107 and S108 in paragraph 39-42.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al (US20200213057A1, Priority Date: Jun 07, 2018) in view of Yin et al (US20190052422A1).

Regarding claim 1, Bala’057 discloses a method used by a user equipment (UE) in a wireless communication system (see, figs. 1A and 1B, UE in communications system 100 includes UEs, RAN, CN and networks 112, par 0033-0034, 0047), the method comprising: 
multiplexing uplink control information (UCI) symbols and phase tracking reference signal (PTRS) symbols to generate a block of modulation symbols (see, UCI symbol (including ACK/NACK) multiplexing with PT-RS symbol by puncturing or shifting sample indices of UCI and PT-RS when turned on PT-RS on certain DFT inputs of specific DFT-s-OFDM symbols, par 0095,  0161. Noted, ACK/NACK bits modulated and transmit a pre-defined number of OFDM (or DFT-s-OFDM) symbols (with PT-RS) can be equated to block of modulation symbols, par 0095, 0161); 
discrete fourier transforming (see, fig. 14, DFT, par 0149) the length-L (see, 12 sample and thus L=12, par 0149) spread modulation symbol sequence to provide a length-L complex-valued symbol sequence (see, fig. 14, multiplexing symbols before DFT spreading and processed by DFT with size =12 and 12 inputs, par 0149. Noted, DFT with size=12 and thus input/output are also 12, therefore 12 complex valued symbol sequence as output from DFT); and 
transmitting the length-L complex-valued symbol sequence through an orthogonal frequency division multiplexing (OFDM)-based symbol (see, fig. 14, DFT-s-OFDM transmitter transmits DFT-s-OFDM symbols, par 0149).
Bala’057 discloses all the claim limitations but fails to explicitly teach:
spreading the block of modulation symbols based on an orthogonal sequence with a spreading factor M to provide a length-L spread modulation symbol sequence, wherein the block of modulation symbols includes LIM modulation symbols, and L is a number 12 of subcarriers in a resource block; 
transmitting the length-L complex-valued symbol sequence through an orthogonal frequency division multiplexing (OFDM)-based symbol for a physical uplink control channel (PUCCH).

However Yin’422 from the same field of endeavor (see, fig. 1, long PUCCH design for 5G NR system including UEs and gNBs, par 0060) discloses:
spreading the block of modulation symbols (see, UCI symbols, par 0155) based on an orthogonal sequence (see, length 12 orthogonal covering code in each RB, par 0158) with a spreading factor M (see, spreading factor applied at frequency domain, par 0155) to provide a length-L (see, length 12, par 0156) spread modulation symbol sequence (see, frequency domain multiplexing UCI symbols by applying length 12 OCC (orthogonal covering code) sequence in each RB with spreading factor to occupy all symbols in UL centric slot, par 0069, 0076, 0156-0158), wherein the block of modulation symbols includes L/M (see, fig. 2, L=12 subcarriers in one RB, NRB sc=12 as shown in fig. 2 and fig. 8, par 0222) modulation symbols (noted, spreading factor applied at frequency domain to carry UCI symbols on different subcarriers in each RB comprises 12 subcarriers, and therefore 12/spreading factor symbols before spreading, par 0156, 0222), and L is a number 12 of subcarriers in a resource block (see, frequency domain multiplexing apply a length 12 orthogonal covering code in each RB to carry UCI symbols on different subcarriers in each RB, par 0156. Noted, 12 subcarriers in each RB as shown in fig. 2); 
transmitting the length-L complex-valued symbol sequence (see, length 12 OCC applied on UCI symbols for DFT-S-OFDM based PUCCH, par 0155-0156. Noted, UCI symbol after DFT can be equated to complex-valued symbol sequence) through an orthogonal frequency division multiplexing (OFDM)-based symbol (see, DFT-S-OFDM based UCI symbols transmission, par 0156) for a physical uplink control channel (PUCCH) (see, different UCI symbols are transmitted on different OFDM symbols with length 12 OCC codes in frequency domain for DFT-S-OFDM based PUCCH, par 0155-0156).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Yin’422 into that of Bala’057. The motivation would have been to determine PUCCH format and configuration including long PUCCH format that supports more than 2 bits of UCI payload (par 0040).

Regarding claim 6, Bala’057 discloses a user equipment (UE) used in a wireless communication system (see, figs. 1A and 1B, UE in communications system 100 includes UEs, RAN, CN and networks 112, par 0033-0034, 0047), the UE comprising: 
at least one radio frequency (RF) units (see, fig. 1B, a transceiver 120, par 0047); 
at least one processor (see, fig. 1B, processor 118, par 0047); and 
at least one computer memory (see, fig. 1B, non-removable memory 130, par 0047) operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations (see, processor (CPU) executes instruction from memory to perform operation, par 0047, 0207-0208), 
wherein the operations include: 
multiplexing uplink control information (UCI) symbols and phase tracking reference signal (PTRS) symbols to generate a block of modulation symbols (see, UCI symbol (including ACK/NACK) multiplexing with PT-RS symbol by puncturing or shifting sample indices of UCI and PT-RS when turned on PT-RS on certain DFT inputs of specific DFT-s-OFDM symbols, par 0095,  0161. Noted, ACK/NACK bits modulated and transmit a pre-defined number of OFDM (or DFT-s-OFDM) symbols (with PT-RS) can be equated to block of modulation symbols, par 0095, 0161); 
discrete fourier transforming (see, fig. 14, DFT, par 0149) the length-L (see, 12 sample and thus L=12, par 0149) spread modulation symbol sequence to provide a length-L complex-valued symbol sequence (see, fig. 14, multiplexing symbols before DFT spreading and processed by DFT with size =12 and 12 inputs, par 0149. Noted, DFT with size=12 and thus input/output are also 12, therefore 12 complex valued symbol sequence as output from DFT); and 
transmitting the length-L complex-valued symbol sequence through an orthogonal frequency division multiplexing (OFDM)-based symbol (see, fig. 14, DFT-s-OFDM transmitter transmits DFT-s-OFDM symbols, par 0149).
Bala’057 discloses all the claim limitations but fails to explicitly teach:
spreading the block of modulation symbols based on an orthogonal sequence with a spreading factor M to provide a length-L spread modulation symbol sequence, wherein the block of modulation symbols includes LIM modulation symbols, and L is a number 12 of subcarriers in a resource block; 
transmitting the length-L complex-valued symbol sequence through an orthogonal frequency division multiplexing (OFDM)-based symbol for a physical uplink control channel (PUCCH).

However Yin’422 from the same field of endeavor (see, fig. 1, long PUCCH design for 5G NR system including UEs and gNBs, par 0060) discloses:
spreading the block of modulation symbols (see, UCI symbols, par 0155) based on an orthogonal sequence (see, length 12 orthogonal covering code in each RB, par 0158) with a spreading factor M (see, spreading factor applied at frequency domain, par 0155) to provide a length-L (see, length 12, par 0156) spread modulation symbol sequence (see, frequency domain multiplexing UCI symbols by applying length 12 OCC (orthogonal covering code) sequence in each RB with spreading factor to occupy all symbols in UL centric slot, par 0069, 0076, 0156-0158), wherein the block of modulation symbols includes L/M (see, fig. 2, L=12 subcarriers in one RB, NRB sc=12 as shown in fig. 2 and fig. 8, par 0222) modulation symbols (noted, spreading factor applied at frequency domain to carry UCI symbols on different subcarriers in each RB comprises 12 subcarriers, and therefore 12/spreading factor symbols before spreading, par 0156, 0222), and L is a number 12 of subcarriers in a resource block (see, frequency domain multiplexing apply a length 12 orthogonal covering code in each RB to carry UCI symbols on different subcarriers in each RB, par 0156. Noted, 12 subcarriers in each RB as shown in fig. 2); 
transmitting the length-L complex-valued symbol sequence (see, length 12 OCC applied on UCI symbols for DFT-S-OFDM based PUCCH, par 0155-0156. Noted, UCI symbol after DFT can be equated to complex-valued symbol sequence) through an orthogonal frequency division multiplexing (OFDM)-based symbol (see, DFT-S-OFDM based UCI symbols transmission, par 0156) for a physical uplink control channel (PUCCH) (see, different UCI symbols are transmitted on different OFDM symbols with length 12 OCC codes in frequency domain for DFT-S-OFDM based PUCCH, par 0155-0156).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Yin’422 into that of Bala’057. The motivation would have been to determine PUCCH format and configuration including long PUCCH format that supports more than 2 bits of UCI payload (par 0040).

Regarding claim 11, Bala’057 discloses an apparatus for a user equipment (UE) (see, figs. 1A and 1B, UE in communications system 100 includes UEs, RAN, CN and networks 112, par 0033-0034, 0047), the apparatus comprising: 
at least one processor (see, fig. 1B, processor 118, par 0047); and 
at least one computer memory (see, fig. 1B, non-removable memory 130, par 0047)  operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations (see, processor (CPU) executes instruction from memory to perform operation, par 0047, 0207-0208),
wherein the operations include:
multiplexing uplink control information (UCI) symbols and phase tracking reference signal (PTRS) symbols to generate a block of modulation symbols (see, UCI symbol (including ACK/NACK) multiplexing with PT-RS symbol by puncturing or shifting sample indices of UCI and PT-RS when turned on PT-RS on certain DFT inputs of specific DFT-s-OFDM symbols, par 0095,  0161. Noted, ACK/NACK bits modulated and transmit a pre-defined number of OFDM (or DFT-s-OFDM) symbols (with PT-RS) can be equated to block of modulation symbols, par 0095, 0161); 
discrete fourier transforming (see, fig. 14, DFT, par 0149) the length-L (see, 12 sample and thus L=12, par 0149) spread modulation symbol sequence to provide a length-L complex-valued symbol sequence (see, fig. 14, multiplexing symbols before DFT spreading and processed by DFT with size =12 and 12 inputs, par 0149. Noted, DFT with size=12 and thus input/output are also 12, therefore 12 complex valued symbol sequence as output from DFT); and 
transmitting the length-L complex-valued symbol sequence through an orthogonal frequency division multiplexing (OFDM)-based symbol (see, fig. 14, DFT-s-OFDM transmitter transmits DFT-s-OFDM symbols, par 0149).
Bala’057 discloses all the claim limitations but fails to explicitly teach:
spreading the block of modulation symbols based on an orthogonal sequence with a spreading factor M to provide a length-L spread modulation symbol sequence, wherein the block of modulation symbols includes LIM modulation symbols, and L is a number 12 of subcarriers in a resource block; 
transmitting the length-L complex-valued symbol sequence through an orthogonal frequency division multiplexing (OFDM)-based symbol for a physical uplink control channel (PUCCH).

However Yin’422 from the same field of endeavor (see, fig. 1, long PUCCH design for 5G NR system including UEs and gNBs, par 0060) discloses:
spreading the block of modulation symbols (see, UCI symbols, par 0155) based on an orthogonal sequence (see, length 12 orthogonal covering code in each RB, par 0158) with a spreading factor M (see, spreading factor applied at frequency domain, par 0155) to provide a length-L (see, length 12, par 0156) spread modulation symbol sequence (see, frequency domain multiplexing UCI symbols by applying length 12 OCC (orthogonal covering code) sequence in each RB with spreading factor to occupy all symbols in UL centric slot, par 0069, 0076, 0156-0158), wherein the block of modulation symbols includes L/M (see, fig. 2, L=12 subcarriers in one RB, NRB sc=12 as shown in fig. 2 and fig. 8, par 0222) modulation symbols (noted, spreading factor applied at frequency domain to carry UCI symbols on different subcarriers in each RB comprises 12 subcarriers, and therefore 12/spreading factor symbols before spreading, par 0156, 0222), and L is a number 12 of subcarriers in a resource block (see, frequency domain multiplexing apply a length 12 orthogonal covering code in each RB to carry UCI symbols on different subcarriers in each RB, par 0156. Noted, 12 subcarriers in each RB as shown in fig. 2); 
transmitting the length-L complex-valued symbol sequence (see, length 12 OCC applied on UCI symbols for DFT-S-OFDM based PUCCH, par 0155-0156. Noted, UCI symbol after DFT can be equated to complex-valued symbol sequence) through an orthogonal frequency division multiplexing (OFDM)-based symbol (see, DFT-S-OFDM based UCI symbols transmission, par 0156) for a physical uplink control channel (PUCCH) (see, different UCI symbols are transmitted on different OFDM symbols with length 12 OCC codes in frequency domain for DFT-S-OFDM based PUCCH, par 0155-0156).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Yin’422 into that of Bala’057. The motivation would have been to determine PUCCH format and configuration including long PUCCH format that supports more than 2 bits of UCI payload (par 0040).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of claims 2-5 as claimed in independent claim 1.  The closest prior art, Bhattad et al (US 20210044981 A1, PCT PRO 62931459 priority date: 11/06/2019), discloses RS symbols distributed within a RB in subcarriers indexed {1, 4, 7, 10} and UCI symbol within a RB in subcarriers indexed {0, 2, 3, 5, 6, 8, 9, 11} , and processed by OCCs with a length of 4 (par 0118 and 0112).  However, it fails to disclose the length-L spread modulation symbol sequence of UCI symbols and PTRS symbols as in the table of claims 2-5. 

Claims 7-10 are objected to as being dependent upon a rejected base claim 6, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of claims 7-10 as claimed in independent claim 6.  The closest prior art, Bhattad et al (US 20210044981 A1, PCT PRO 62931459 priority date: 11/06/2019), discloses RS symbols distributed within a RB in subcarriers indexed {1, 4, 7, 10} and UCI symbol within a RB in subcarriers indexed {0, 2, 3, 5, 6, 8, 9, 11} , and processed by OCCs with a length of 4 (par 0118 and 0112).  However, it fails to disclose the length-L spread modulation symbol sequence of UCI symbols and PTRS symbols as in the table of claims 7-10. 

Claims 12-15 are objected to as being dependent upon a rejected base claim 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of claims 12-15 as claimed in independent claim 11.  The closest prior art, Bhattad et al (US 20210044981 A1, PCT PRO 62931459 priority date: 11/06/2019), discloses RS symbols distributed within a RB in subcarriers indexed {1, 4, 7, 10} and UCI symbol within a RB in subcarriers indexed {0, 2, 3, 5, 6, 8, 9, 11} , and processed by OCCs with a length of 4 (par 0118 and 0112).  However, it fails to disclose the length-L spread modulation symbol sequence of UCI symbols and PTRS symbols as in the table of claims 12-15. 

			Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (US20190159193A1) discloses UCI 620 may be mapped to subcarriers 212 indexed 0, 2, 3, 5, 6, 8, 9, and 11, and the DMRS 622 may be mapped to subcarriers 212 indexed 1, 4, 7, and 10 (fig. 6, par 0079), applying orthogonal cover codes (OCCs) or orthogonal time spreading sequences across single-carrier symbols (par 0036), DMRSs of different UEs can be multiplexed using frequency-domain CDM by applying frequency orthogonal cover codes (OCCs) (par 0037).
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473     


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473